NO. 07-03-0523-CV

                                     IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                               AT AMARILLO

                                                   PANEL C

                                      SEPTEMBER 28, 2005
                                ______________________________

                         IN THE INTEREST OF S.J.T., A MINOR CHILD
                            _________________________________

             FROM THE 316TH DISTRICT COURT OF HUTCHINSON COUNTY;

                       NO. 1545; HON. DAVID L. GLEASON, PRESIDING
                            _______________________________

                                     Memorandum Opinion
                               _______________________________

Before QUINN, C.J. and REAVIS and HANCOCK, JJ.

        The matter before us arises from an attempt to recover unpaid child support from

Keith E. Treadway (Treadway). The trial court entered an order entitled “Final Order on

Motion to Withdraw Administrative Writ of Withholding and Reducing Arrears to Judgment,”

from which Treadway appealed. Through the order, the trial court found the support

arrearage to be $83,500 and directed Treadway to pay all support to the registry of the

court. The sole issue presented on appeal concerns whether the trial court erred in failing

to credit against the arrearage the Social Security disability payments received by

Treadway’s daughter, S.J.T.1 We affirm the order of the trial court.



        1
         The reco rd illustrates th at T read way bega n rec eiving d isability paym ents from the S ocial Security
Adm inistration several years after divorcing the mother of S.J.T. The Administration also sent S.J.T.
payments due to her father’s disability. The payments she received totaled $21,599.
        Unless provided by §157.262 of the Texas Family Code, a trial court is barred from

reducing or modifying the amount of child support arrearages “in a contempt proceeding

or in rendering a money judgment.” TEX . FAM . CODE ANN . §157.262(a) (Vernon 2002).2

Because of this provision, Social Security disability payments received by a child of a

disabled parent cannot be used as an offset or credit against child support arrearages due

from the parent. Attorney Gen. v. Stevens, 84 S.W.3d 720, 722-24 (Tex. App.–Houston

[1st Dist.] 2002, no pet.). Furthermore, the authority cited by Treadway holding to the

contrary, e.g., In re Allsup, 926 S.W.3d 323 (Tex. App.–Texarkana 1996, no writ) and In

re Rich, 993 S.W.2d 272 (Tex. App.–San Antonio 1999, no pet.), did not consider the

legislative mandate memorialized in §157.262(a) and barring the reduction of the

arrearage. Attorney Gen. v. Stevens, 84 S.W.3d at 725. We cannot ignore that directive,

and it is up to the legislature to change it if it cares to.

        Accordingly, the order of the trial court is affirmed.



                                                              Brian Quinn
                                                              Chief Justice




        2
            Through subsection (f) of §157.262, the legislature declared that the ”money judgment for arrearages
rendered by the court m ay be subjec t to a counterclaim or o ffs et as provided by this subcha pter.” T EX . F AM .
C O D E A N N . §157.262(f) (Vernon 200 2) (em pha sis adde d). Yet, the su bch apte r referred to, i.e. Subchapter
F of Chapter 157 of the Family Code, makes no provision for offsets or counterclaims. And, to the extent that
§157.008(d) of the Family Code entitles an obligor to prosecute a counterclaim or aver an offset, that
opp ortun ity is limited to situations wherein child support is paid when the obligee voluntarily relinquished
possession or control over the child to the obligor or when the obligor lac ked the ability to m ake pa ym ent, Id.
§157.008(d). Treadway does not contend that either situation occurred here.

                                                         2